   Case 3:20-mj-06004-DEA Document 1 Filed 12/01/20 Page 1 of 4 PageID: 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

                                                    :
                                                    :
  UNITED STATES OF AMERICA                                  Honorable Douglas E. Arpert
                                                    :
                                                    :
         v.
                                                    :       Mag. No. 20-6004 (DEA)
                                                    :
  KEVON BELFON
                                                    :       CRIMINAL COMPLAINT


                                                        :
       I, Renee Repasky, being duly sworn, state that the following is true and correct
to the best of my knowledge and belief:

                                SEE ATTACHMENT A

      I further state that I am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives, and that this Complaint is based on the following facts:

                                SEE ATTACHMENT B

continued on the attached pages and made a part hereof.


                                          s/ Renee Repasky
                                          _________________________________________
                                          Renee Repasky, Special Agent
                                          Bureau of Alcohol, Tobacco,
                                          Firearms and Explosives

Attested to by telephone pursuant to
Fed. R. Crim. P. 4.1(b)(2)(A)
on December 1, 2020,
in the District of New Jersey

Honorable Douglas E. Arpert
United States Magistrate Judge               S/DOUGLAS E. ARPERT
                                        ________________________________
Name and Title of Judicial Officer        Signature of Judicial Officer
   Case 3:20-mj-06004-DEA Document 1 Filed 12/01/20 Page 2 of 4 PageID: 2




                                ATTACHMENT A

      On or about July 24, 2020, in Ocean County, in the District of New
Jersey and elsewhere, the defendant,

                                KEVON BELFON,

knowing that he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year in a court in the State of New
York, did knowingly possess a firearm, namely, a Taurus, model PT111,
9 millimeter semi-automatic pistol bearing serial number ABC398644, and the
firearm was in and affecting commerce.

      In violation of Title 18, United States Code, Section 922(g)(1).




                                        2
   Case 3:20-mj-06004-DEA Document 1 Filed 12/01/20 Page 3 of 4 PageID: 3




                               ATTACHMENT B

      I, Renee Repasky, am a Special Agent with the Federal Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”). I am fully familiar with the facts set
forth herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents and other items of
evidence. Where statements of others are related herein, they are related in
substance and in part. Because this complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where I assert that an event took place on a particular date, I am
asserting that it took place on or about the date alleged.

       1.     On or about July 24, 2020, a Stafford Township Police Department
officer (“Officer-1”) was on routine patrol in a marked police vehicle and
traveling on Route 72 in Stafford Township, New Jersey. While on patrol,
Officer-1 observed a white BMW sedan (the “BMW”) cross over the double
yellow center lines. Consequently, Officer-1 activated his patrol vehicle’s
emergency lights and initiated a motor vehicle stop of the BMW. Upon
approaching the BMW, Officer-1 observed two occupants: the driver,
subsequently identified as defendant KEVON BELFON (“BELFON”), and a front-
seat passenger not charged as a defendant herein, referred to as Individual-1.
Officer-1 advised BELFON of the reason for the stop and requested BELFON’s
driver’s license. BELFON responded that he did not have his driver’s license
with him and, instead, provided Officer-1 with a false name and date of birth.
While speaking with BELFON, Officer-1 detected the odor of an alcoholic
beverage emanating from the vehicle, and observed, in plain view, an open
container of alcohol on the front passenger side floor of the vehicle, as well as
two disposable plastic cups containing a reddish-brown liquid in the front cup
holders of the vehicle. Officer-1 also noted that BELFON’s eyes were watery
and bloodshot, and that BELFON was slurring his speech while speaking with
the officer. When asked about the contents of the plastic cups, BELFON
responded that they contained cranberry juice and a mixed drink.

      2.    A short time later, other law enforcement officers arrived at the
scene, and Officer-1 directed BELFON to exit the vehicle. Officer-1 then
administered a series of field sobriety tests to BELFON. Based on BELFON’s
performance during the field sobriety tests, as well as Officer-1’s observations
during the stop, BELFON was placed under arrest for driving while intoxicated.
A search of BELFON’s person incident to arrest yielded a small digital scale.

       3.   As BELFON was being placed under arrest, officers asked
Individual-1 to exit the BMW. BELFON advised Individual-1 to remove all of
her belongings from the BMW, and specifically instructed Individual-1 to take
the “fanny pack in the back.” One of the officers advised Individual-1 that she
could take the fanny pack from the vehicle, but only if the officer examined its


                                        3
   Case 3:20-mj-06004-DEA Document 1 Filed 12/01/20 Page 4 of 4 PageID: 4




contents first. In response, Individual-1 stated that she did not want the fanny
pack because it did not belong to her.

       4.    BELFON was secured in the rear compartment of Officer-1’s patrol
vehicle. Shortly thereafter, Individual-1 asked the officers if she could speak
with BELFON so she could obtain the passcode to BELFON’s cell phone and
place a call with BELFON’s phone to let someone know about his arrest. The
officers permitted Individual-1 to speak with BELFON through the open rear
window of Officer-1’s vehicle, which was equipped with an audio and video
recorder that captured BELFON’s conversation with Individual-1. During this
conversation, BELFON whispered to Individual-1, as relevant here: “Fanny
pack”; “You got it? You got the fanny pack?”; and “Get the fanny pack.”

       5.     Thereafter, officers conducted a search of the BMW. During the
search, officers located a plastic bag containing suspected marijuana under the
front passenger seat, a plastic bag containing a metal marijuana grinder on the
rear passenger seat, and a fanny pack on the rear passenger seat. A search of
the fanny pack revealed a Taurus, model PT111, 9 millimeter semi-automatic
pistol bearing serial number ABC398644 (the “Firearm”). The Firearm was
loaded with one round of 9 millimeter ammunition in the chamber and an
additional nine rounds of 9 millimeter ammunition in the magazine. Officers
also located inside the fanny pack the following three items: (i) a New Jersey
driver’s license issued in the name of “Joseph Favio,” but bearing BELFON’s
photograph; (ii) a New Jersey driver’s license issued in the name of “Keon
Belfon,” but bearing BELFON’s photograph; and (iii) a New York driver’s license
issued in BELFON’s name and bearing BELFON’s photograph. When an officer
removed the Firearm from the BMW and rendered it safe, BELFON yelled out,
“That’s me officer, that’s not even on her…That’s on me, that’s not on her.”

      6.    The Firearm was manufactured outside the State of New Jersey
and, therefore, must have necessarily traveled in interstate commerce before on
or about July 24, 2020.

       7.    I have reviewed the relevant criminal history records for BELFON.
That review revealed that on or about July 17, 2012, BELFON was convicted in
the United States District Court for the Eastern District of New York of
conspiracy to import cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), and
960(b)(3), a crime punishable by imprisonment for a term exceeding one year.
In addition, on or about September 3, 2015, BELFON was convicted in the
Supreme Court of New York, Kings County, of attempted criminal possession of
a handgun, in violation of N.Y. Penal Law 110-265.03(1)(b), a crime punishable
by imprisonment for a term exceeding one year, and was sentenced to three
years’ imprisonment.




                                        4
